Citation Nr: 1109456	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-15 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a urinary disorder.

2.  Entitlement to service connection for a psychogenic disorder affecting the nervous system.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to an initial compensable rating for bilateral haring loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In the April 2008 decision, the RO denied the Veteran's claims for service connection for a urinary disorder, a psychogenic disorder affecting the nervous system, and any other acquired psychiatric disorder.  In the July 2008 decision, the RO granted the Veteran service connection for bilateral hearing loss, assigning an initial noncompensable disability rating.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  A transcript of the hearing has been associated with the Veteran's claims file.  

In this instance, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that, although an appellant's claim identified posttraumatic stress disorder (PTSD) without more, it cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors-including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court reasoned that the appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his mental condition, however described, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his claim seeking service connection for "mental problems," including depression specifically, the Board notes that the Veteran has been diagnosed with and sought treatment for multiple acquired psychiatric disorders, including both anxiety disorder and depression.  The Board thus finds that, pursuant to Clemons, supra, the Veteran's service connection claim is more accurately classified as one for an acquired psychiatric disorder, to include depression.  See Clemons, 23 Vet. App. 1 (2009).  (Service connection was previously denied for PTSD in June 1997.  There has been no indication that the Veteran is now pursuing an application to reopen such a claim or that a claim to reopen has been entertained by the RO.  References herein, including in the remand that follows the decision below, to the claim of service connection for an acquired psychiatric disability should be taken to mean any psychiatric disability other than the psychogenic disorder affecting the nervous system, which is addressed in the Board's decision, and PTSD, which was previously denied in 1997.)

As the appeal of the Veteran's claim for an initial compensable disability rating for bilateral hearing loss emanates from the Veteran's disagreement with the initial rating assigned following the grant of service connection, the Board has characterized the claim as for a higher initial rating, in accordance with Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

(The decision below addresses the Veteran's claims of service connection for a urinary disorder and for a psychogenic disorder affecting the nervous system, as well as his claim for an initial compensable disability rating for his service-connected bilateral hearing loss.  The issue of service connection for an acquired psychiatric disorder other than PTSD or a psychogenic disorder affecting the nervous system is addressed in the remand that follows the decision.)


FINDINGS OF FACT

1.  A chronic urinary disorder was not demonstrated in service; the Veteran does not have a current urinary disorder attributable to military service.

2.  A psychogenic disorder affecting the nervous system was not demonstrated in service; any current psychogenic disorder affecting the nervous system is not attributable to military service.

3.  The Veteran's bilateral hearing loss is manifested by hearing impairment corresponding to no worse than auditory acuity level II in the right ear and auditory acuity level II in the left ear.


CONCLUSIONS OF LAW

1.  The Veteran does not have a urinary disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  The Veteran does not have a psychogenic disorder affecting the nervous system that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

3.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claims decided herein has been accomplished.  

In this respect, through a February 2008 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board also finds that the February 2008 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February 2008 notice letter.  The Board further notes that notice regarding an award of an effective date and rating criteria was provided in the February 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board thus finds that "the appellant [was] provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  In this regard, the more detailed notice requirements set forth in 38 U.S.C.A. §§ 7105(d) and 5103A have been met.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the Veteran was given the opportunity to respond following the February 2008 notice letter.  

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims decided herein.  Records of the Veteran's ongoing treatment at the Oklahoma City VA Medical Center (VAMC), as well as with private treatment providers, have been obtained and associated with the claims file.  Records from the Veteran's award of SSA benefits have also been associated with the claims file.  In addition, the Veteran has been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  The Veteran has also testified before the undersigned Veterans Law Judge at a videoconference hearing in January 2011.  Neither the Veteran nor his representative has otherwise identified, and the record does not indicate, existing records pertinent to the claims decided herein that need to be obtained.  

The Board notes that the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that an examination is required when there is: (1) evidence of a current disability; (2) evidence establishing an in-service event, injury or disease, or a disease manifested in accordance with presumptive service connection regulations that would support incurrence or aggravation; (3) an indication that the current disability may be related to the in-service event; and (4) insufficient evidence to decide the case.

The Board is aware that no VA examination was provided to the Veteran in conjunction with his claims for service connection for a urinary disorder or a psychogenic disorder affecting the nervous system but notes that the evidence of record does not call for one.  See 38 C.F.R. § 3.159(c)(4) (2010).  In this case, as discussed below, there is simply no information indicating that any urinary disorder or psychogenic disorder affecting the nervous system may be related to military service.  A medical examination would not likely aid in substantiating a claim when the record does not already contain information indicating that a relationship may exist between the Veteran's claimed urinary disorder or psychogenic disorder affecting the nervous system and active duty.  As such, VA is not required to afford the Veteran an examination, and therefore, VA has no duty to inform or assist that was unmet.  Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  See also McLendon, 20 Vet. App. at 84-86 (with no indication that a disability or persistent or recurrent symptoms of a disability may be associated with the service or another service-connected disability, claim may be denied where claimant's submissions are insufficient to grant benefits or trigger duty to assist). 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  


II. Analysis

A.  Service Connection Claims

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Relevant medical evidence consists of the Veteran's service treatment records as well as post-service records from both private physicians and the Oklahoma City VAMC.  Review of the Veteran's service treatment records reflects that he was seen in June 1971 for treatment of what was identified at the time as a urinary tract infection.  Later treatment in September 1971 revealed that the Veteran suffered from an acute occurrence of urethritis due to gonococcus.  He was not seen at any time during service for complaints of tremors or any other neurological difficulties.  At medical examinations conducted in October 1971 and again in May 1972, the Veteran was found to have normal genitourinary, neurological, and psychiatric systems.  

Records of the Veteran's post-service treatment at the Oklahoma City VAMC reflect that he was first seen in August 1992 for complaints of tingling and numbness in his arms, as well as decreased memory.  At a VA examination conducted in August 1998 pursuant to his claim for non-service-connected pension, the Veteran complained of numbness, blurred vision, and decreased memory; at that time he was diagnosed with central nervous system changes of unknown etiology, which the examiner opined was likely a psychogenic or psychophysiological central nervous system reaction.  He had been seen in November 1996 with similar complaints, at which time he was diagnosed with disequilibrium, although no etiological opinion was provided at that time.  He was provided computed tomography (CT) and magnetic resonance imagery (MRI) testing in January 1998 pursuant to these complaints, but both tests returned normal results.  Since that time, the Veteran was diagnosed with an essential tremor in April 2007 and has continued to receive treatment at the Oklahoma City VAMC since that time.  He was also seen in September 2007 with complaints of difficulty urinating and was diagnosed at that time with benign prostatic hypertrophy and a bladder outlet obstruction, although no etiological opinion was offered at the time of diagnosis.

Similarly, private post-service treatment records reflect that the Veteran complained to a private treatment provider in October 1996 of balance problems and memory loss, although no diagnosis was provided at that time.  At an October 1997 treatment visit, the Veteran again complained of numbness in his upper extremities, memory loss, and balance problems, which he reported began in 1992.  At that time he was noted to have a "significant resting tremor" and was diagnosed with cerebellar dysfunction with a past history of alcohol and drug abuse.  

The Veteran has further testified before the undersigned Veterans Law Judge and has submitted multiple statements from himself and his family members in relation to his claims.  In that connection, the Board notes that the Veteran stated at his hearing that he was treated in service for a urinary disorder that resolved and that he had not noticed any subsequent urinary problems until the late 1990s.  He also stated at the hearing that he first noticed tremors in his hands in the late 1980s and did not have any such problems while on active duty.  Similarly, the Veteran's sister submitted a letter in March 1998, in which she indicated that the Veteran had developed tremors in his hands some months prior to the letter. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for a urinary disorder and a psychogenic disorder affecting the nervous system.  The Board concedes that VA treatment records and the May 2008 VA examination confirm that the Veteran currently suffers from benign prostatic hypertrophy and a bladder outlet obstruction, as well as what has been variously diagnosed as an essential tremor, disequilibrium, and a psychogenic central nervous system reaction.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Absent information in the record suggesting a relationship to military service, the Veteran's claims for service connection for a urinary disorder and a psychogenic disorder affecting the nervous system must be denied.  

Furthermore, the Board finds compelling the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current claimed urinary disorder and psychogenic disorder affecting the nervous system.  In that connection, the Board finds persuasive that there is no notation in the May 1972 separation report of medical examination concerning any urinary or psychiatric disability or any symptoms that might be associated with such disorders.  Likewise, there is no suggestion that, before the August 1992 treatment note showing the Veteran complained of upper-extremity numbness, the Veteran complained of any problem that might suggest a psychogenic disability to any medical professional at any time since his separation from service.  Similarly, there is no medical evidence to show that the Veteran complained of any urinary difficulties at any time before his September 2007 VAMC treatment visit.  There is simply is no medical evidence in the record supporting a finding of a relationship between the Veteran's time in service and any current urinary disorder or psychogenic disorder affecting the nervous system.  

The Board notes that the Veteran and his representative have alleged that the Veteran's current urinary disorder and psychogenic disorder affecting the nervous system are etiologically linked to his time in service.  In this regard, the Board does not question that the Veteran presently suffers from benign prostatic hypertrophy and a bladder outlet obstruction, as well as a likely psychogenic disorder affecting the nervous system (whether manifested by tremors, disequilibrium, or some other seemingly neurologic impairment).  However, in order for the Veteran's claims to be granted, a medical nexus linking present disorders to service or to continued symptoms since service is required.  Here, there is no such evidence.  Indeed, as noted above, there is no evidence whatsoever of a link between the Veteran's claimed disabilities and his time in service.  In addition, the Veteran has not alleged that symptoms of either disorder began in service and have continued from that time to the present.  Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking a currently diagnosed disability to service; nor do they provide that the fact finder must unequivocally disregard certain facts presented on the record-such as a finding of normal systems at separation.  Further, as noted above, there is no credible lay evidence suggesting the onset of symptoms of these specific disorders during service or a continuity of symptomatology thereafter, and the Veteran is not otherwise competent to provide a medical opinion linking any current disability to service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as tremors or urinary difficulty; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claims for service connection, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

B.  Claim for Increase

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.  

The Veteran contends that his service-connected bilateral hearing loss is more disabling than reflected by the currently assigned noncompensable rating.  

Relevant evidence of record consists of a report of VA examination provided to the Veteran in May 2008, as well as a private audiogram conducted in May 2010.  The Veteran has also submitted written argument in support of his claim, and he testified before the undersigned Veterans Law Judge at a hearing in January 2011.  (A VA examination conducted in February 2008 is also of record, but the Board notes that the examiner found it impossible to offer results from audiological testing and thus did not provide numerical values in the report of examination).  The Veteran has further submitted multiple statements in which he reported that he has difficulty hearing above background noise. 

Report of the May 2008 VA examination reflects that controlled speech discrimination testing (Maryland CNC) revealed 92 percent speech recognition in the Veteran's right ear and 88 percent in his left ear.  Puretone audiometry testing found that the average puretone threshold was 36.25 decibels for the right ear and 23.75 decibels in the left ear.  At his May 2008 VA examination, the Veteran contended that although he could hear noise when people were speaking to him, he had trouble making out words, especially when background noise is present.  Report of the May 2010 private evaluation reflects that controlled speech discrimination testing (Maryland CNC) revealed 88 percent speech recognition in the Veteran's right ear and 84 percent in his left ear.  Puretone audiometry testing found that the average puretone threshold was 48.75 decibels for the right ear and 45 decibels in the left ear.  At that time the Veteran again contended that although he could hear noise when people were speaking to him, he had trouble making out words, especially when background noise is present.  He repeated that contention at his January 2011 hearing before the undersigned Veterans Law Judge, stating that he had trouble making out words when engaging in conversation or watching television over background noise or road noise from automobiles or sirens.

The Veteran's service-connected bilateral hearing loss has been evaluated as noncompensably disabling under Diagnostic Code 6100 for hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under Diagnostic Code 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the pure tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  

Applying the results of both the Veteran's May 2008 VA audiogram and his May 2010 private audiological evaluation reveals no worse than Level II hearing acuity in the right ear and Level II hearing acuity in the left ear.  Application of the above-noted findings to Table VII results in a noncompensable disability rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  However, it must be emphasized, as previously noted, that the disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board must base its determination on the results of the pertinent May 2008 and May 2010 audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Under these circumstances, the Board finds that for the entirety of the appeal period, the record presents no basis for assignment of an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss.  His hearing acuity has been no worse than Level II in the right ear and Level II in the left ear, which equates to a noncompensable disability rating under Table VII.  

As noted above, the Rating Schedule provides for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  However, the Veteran's test results do not demonstrate either (1) a pure tone threshold of 55 decibels or more in all four frequencies in any service-connected ear, or (2) a pure tone threshold of 70 decibels or more at 2,000 Hertz in either ear.  38 C.F.R. § 4.86.  Therefore, the Veteran is not entitled to consideration for exceptional patterns of hearing impairment in any ear.

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination report describes the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  It has been noted by the Veteran's VA and private audiological examiners that the Veteran has trouble hearing and understanding speech, particularly in the presence of background noise.  The Board also finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected bilateral hearing loss has otherwise rendered impractical the application of the regular schedular standards.  To the contrary, Social Security Administration records reflect that the Veteran is unemployed due to cerebral degeneration, not to his bilateral hearing loss.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Furthermore, it bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  Thus, based on the record before it, the Board does not find that the medical evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issue to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

For all the foregoing reasons, the Board finds that the claim for an initial compensable disability rating for the Veteran's service-connected bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for increase, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a urinary disorder is denied.

Entitlement to service connection for a psychogenic disorder affecting the nervous system is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim for service connection for an acquired psychiatric disorder.  (At noted in the introduction, supra, the claim of service connection for an acquired psychiatric disability addressed in this remand is limited in scope.  It does not include a psychogenic disorder affecting the nervous system or PTSD.)

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2010).  The United States Court of Appeals for Veterans Claims (Court) has held that this includes disabilities aggravated or made chronically worse by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Pursuant to 38 U.S.C.A. §§ 1110 and 1131 and 38 C.F.R. § 3.310(a), when aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such Veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See id. at 448.

The Veteran has contended that he has an acquired psychiatric disorder as a result of his time on active duty.  In addition, a private treatment provider noted in a September 2008 statement that the Veteran's depression could have developed secondary to his service-connected tinnitus.  (The RO denied the Veteran's claim on the basis that there was no evidence linking any acquired psychiatric disorder to service.)

Regarding diagnosis of the Veteran's acquired psychiatric disorder, the Board notes initially that the Veteran was not treated in service for any psychiatric complaints and was noted to be normal psychologically at his May 1972 separation medical examination.  Service personnel records reflect that the Veteran received multiple behavior citations in service, including for being absent without leave and for failing to comply with orders.  Post-service private treatment records reflect that the Veteran was first diagnosed with anxiety disorder not otherwise specified at an unrelated August 1998 VA examination.  No specific etiological opinion was offered at that time, but there was an indication that the anxiety was due to physical problems.  He has also been diagnosed with depression by treatment providers at the Oklahoma City VAMC and has received ongoing treatment at that facility since at least 2007.  The Veteran has also submitted a statement from a private physician, dated in September 2008, in which the doctor acknowledged the Veteran's complaints of depression and stated that his tinnitus "could ... weigh on a person's psyche and contribute to depression."

Under relevant VA regulations, action should be undertaken by way of obtaining a medical opinion if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  1) contains competent evidence of diagnosed disability or symptoms of disability; 2) establishes that the claimant suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, which may be established by competent lay evidence; and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong of Section 3.159(c)(4), which requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, is a low threshold.  The Board further notes that the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as in-service psychiatric difficulties and current symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he cannot testify, as he would be medically incompetent to do, about a diagnosis or the etiology of any current disability.  Id. 

Here, the Veteran has stated that he believes he currently suffers from an acquired psychiatric disorder related to his time in service.  Further, a private physician, in a September 2008 letter, indicated that the Veteran's service-connected tinnitus could have contributed to his diagnosed depression, and the 1998 VA examiner suggested that anxiety was related to physical problems.  However, the private physician did not offer a rationale based on the record for the conclusions reached, nor is it clear from his September 2008 statement that he finds it at least as likely as not that the Veteran's diagnosed depression is linked to his tinnitus.  See 38 C.F.R. § 4.2 (2010) (where an examination report does not contain sufficient detail, it is inadequate for evaluation purposes); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain clear conclusions with supporting data and a reasoned medical explanation connecting the two); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions).  Thus, the Board finds that there is insufficient competent medical evidence on file to make a decision on this issue and must therefore remand to obtain an examination and medical nexus opinion regarding the etiology of the claimed acquired psychiatric disorder (other than PTSD or psychogenic disorder affecting the nervous system).  See McLendon, 20 Vet. App. 79.  Accordingly, remand is required.

In view of the foregoing, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ must review the claims file and ensure that all notification (in particular, correspondence specifically addressing the VCAA notice and duty-to-assist provisions) and development procedures per the statutory provisions at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 are met.  This includes requesting that the Veteran provide sufficient information, and if necessary authorization, to enable the AOJ to obtain any additional pertinent evidence not currently of record pertaining to the claim on appeal.  The Veteran must also be provided specifically with notice concerning the information and evidence needed to substantiate a service connection claim on the basis of secondary service connection.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The Veteran must be scheduled for a VA psychiatric examination and advised that failure to appear for any examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2010).  The entire claims file, to include a complete copy of this remand, must be made available to, and reviewed by, the designated examiner.  The examiner's report must reflect consideration of the Veteran's documented medical history and assertions.

The examiner must thoroughly review the claims file, examine the Veteran, and provide diagnoses for any acquired psychiatric disorders from which the Veteran currently suffers.  For all such disorders other than PTSD or psychogenic disorder affecting the nervous system, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that any such disorder is related to his period of military service.  The examiner must further opine as to whether any such acquired psychiatric disorder has been caused or made chronically worse by the Veteran's service-connected tinnitus or hearing loss.  The examiner must discuss the opinion offered by the Veteran's private physician in September 2008 in the context of any negative opinion.  If the examiner finds that service-connected disability has caused worsening of a psychiatric disability, the examiner should comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of any psychiatric disability.  If a baseline is established, the examiner should comment on how much the psychiatric disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must set forth the complete rationale for the opinions expressed, to include citation to pertinent 

evidence of record and/or medical authority, as appropriate.  Citations to the record or relevant medical principles should be included as necessary to explain the examiner's opinions.

3.  After the requested examination has been completed, the report must be reviewed to ensure that it is in compliance with the directives of this remand.  If the examination report is deficient in any manner, it must be returned to the examiner.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim of service connection for psychiatric disability other than PTSD or psychogenic disorder affecting the nervous system must be adjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the appellant and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

Thereafter, the case should be returned to the Board for further appellate review, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


